United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT AGENCY,
West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-360
Issued: May 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 15, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated September 5, 2007 finding that he had not
established an injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on July 18, 2007, as alleged.
FACTUAL HISTORY
On July 23, 2007 appellant, then a 57-year-old motor vehicle operator, filed a traumatic
injury claim alleging that on July 18, 2007 he injured his low back lifting boxes of supplies,
cleaning and bending in the performance of his duties in Building 626. His supervisor disputed

the claim noting that appellant did not immediately report the injury and that he was not assigned
to work in Building 626.
In support of his claim, appellant submitted work release notes dated July 16 and 20,
2007 as well as a magnetic resonance imaging (MRI) scan which was dated July 9, 2007 and
listed appellant’s date of injury as July 7, 2007. A treatment note dated July 16, 2007 diagnosed
large disc herniation at L5-S1. The employing establishment medical officer provided appellant
with a sick leave slip on July 18, 2007.
The Office requested additional factual and medical evidence from appellant in a letter
dated July 27, 2007. The Office requested that appellant describe where he was and what he was
doing when the injury occurred as well as a detailed description of how he believed he injured
himself. The Office also requested medical evidence explaining how appellant’s work activity
resulted in his diagnosed condition. Appellant’s supervisor, Robert Ward, controverted
appellant’s claim in a memorandum dated July 20, 2007. He stated that appellant used leave
from June 7 through 22, 2007. Appellant requested leave again beginning on July 3, 2007 and
returned to work on July 10, 2007 only to use sick leave on July 12, 2007. He returned to full
duty on July 16, 2007 and on July 18, 2007 requested a claim for a traumatic injury. At that
point appellant allegedly informed his supervisor that his injury occurred in June 2007. He also
submitted documentation from a hospital indicating that he was discharged on July 31, 2007.
By decision dated September 5, 2007, the Office denied appellant’s claim finding that the
evidence was not sufficient to establish that the injury occurred at the time, place and in the
manner alleged. The Office noted that appellant was not assigned to work in Building 626, that
he did not provide a detailed factual explanation of how his injury occurred and that there was no
medical evidence to establish that a condition had been diagnosed in connection with the
incident. The Office noted that most of the medical evidence predated appellant’s alleged
employment injury and that he failed to provide the requested factual information in support of
his claim.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed is causally related to the employment injury. These are the

1

Following the Office’s September 5, 2007 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

2

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury4 in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
The employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged. An employee has the
burden of establishing the occurrence of an injury at the time, place and in the manner alleged,
by the preponderance of the reliable, probative and substantial evidence. An injury does not
have to be confirmed by eyewitnesses in order to establish the fact that the employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his subsequent course of action. An employee has not
met his burden of proof where there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim.5
ANALYSIS
Appellant filed a claim alleging that he sustained a back injury on July 18, 2007 in
Building 626. His supervisor disputed the claim on the grounds that appellant was not assigned
to work in Building 626. Appellant submitted limited medical evidence in support of his claim
diagnosing a herniated disc. The medical evidence indicates that appellant sustained a back
injury on July 7, 2007. Appellant’s supervisor submitted a statement describing appellant’s
leave usage and stated that appellant first informed him that he injured his back in June 2007.
This statement also indicated that appellant did not work on July 7, 2007, the date of injury
provided by the medical evidence. The evidence of record does not support appellant’s claim for
an employment injury on July 18, 2007. Appellant has not submitted any factual or medical
evidence supporting that he sustained an employment incident on July 18, 2007 which resulted in
a back condition as alleged on his claim form. His statements are not consistent with the
surrounding facts and circumstances and his subsequent course of action as the medical evidence
supporting a back injury largely predates appellant’s alleged date of employment injury. The
Board finds that there are sufficient discrepancies in the evidence so as to cast serious doubt
upon the validity of the claim.
CONCLUSION
The Board finds that appellant has not submitted sufficient factual evidence to meet his
burden of proof in establishing that the alleged employment incident of July 18, 2007 occurred at
the time, place and in the manner alleged. Appellant has, therefore, not met his burden of proof
in establishing an injury in the performance of duty.
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

The Office’s regulations define a traumatic injury as a condition of the body caused by a specific event or
incident, or series of events or incidents, within a single workday or shift. Such condition must be caused by
external force, including stress or strain, which is identifiable as to time and place of occurrence and member or
function of the body affected. 20 C.F.R. § 10.5(ee).
5

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the September 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

